                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION

CURTIS BROWN,
              Plaintiff,
v.                                                 CASE NO. 5:18cv131-MCR/MJF
JULIE L. JONES,
              Defendant.
                                            /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated November 19, 2018. ECF No. 12. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

              incorporated by reference in this Order.

      2.      Respondent’s motion to dismiss, ECF No. 9, is GRANTED.



                                     Page 1 of 2
3.   Petitioner’s amended § 2254 petition, ECF No. 4, is DISMISSED

     WITHOUT PREJUDICE for Petitioner’s failure to exhaust state court

     remedies.

4.   A certificate of appealability is DENIED.


DONE AND ORDERED this 14th day of December 2018.



                               s/ M. Casey Rodgers
                              M. CASEY RODGERS
                              UNITED STATES DISTRICT JUDGE




                           Page 2 of 2
